SULLIVAN, C. J.
This action was, brought for an injunction to restrain defendants from interfering with the pipe-line and water right owned by the plaintiff. Upon a trial of the issues made by the pleadings, the court granted a permanent injunction restraining the defendants from in any manner interfering with the pipe-line and water right of plaintiff. The appeal is from that judgment or order.
Several errors are assigned in regard to the admission and rejection of certain evidence and to the sufficiency of the evidence to support the judgment.
Upon a careful examination of the record, we are satisfied that the court did not commit any reversible error, and the judgment must therefore be affirmed, and it is so ordered, with costs in favor of the respondent.
Budge and Morgan, JJ., concur.